DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 23 September 2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck et al (2004/0254437) in view of Cho et al (2007/0255327).
Regarding claim 1, Hauck et al disclose a method of measuring electrophysiology information using multiple electrodes (collection and presentation of electro physiologic (EP) data – [0007]), comprising:
providing a localization system that determines locations of objects within a 3-D space and generates location information data comprising position information (belly patch or fixed intra- cardiac electrode is used – [0038], raw patch data is used to determine the “raw” location in three space (X,Y,Z) of the electrodes – [0039], computer 20 processes data – fig.3);
securing a local reference at an internal reference location within a patient’s body, said local reference comprising a first measurement electrode (fixed reference electrode 31 attached to a heart wall – [0035]);
providing a second measurement electrode within the patient’s body (distal electrode 17 is called the “roving electrode” or “measurement electrode” – [0035]);
using the localization system to determine a location of the second measurement electrode and providing location information data for the second measurement electrode (raw patch data is used to determine raw location in three space of the electrodes in side the heart such as the roving electrode 17 – [0039]), said location information data comprising position information determined relative to the internal reference location as a reference point (useful to place an electrode in the heart attached to the heart wall to operate as a location reference for measuring the location of other catheters – [0068]);
taking electrophysiology measurements using each of the first and second measurement electrodes and adjusting the output of the second measurement electrode by compensating for at least one signal that is common to each of the first and second measurement electrodes (the compensated signal allows for greater location accuracy of electrodes in the heart – [0014], [0039]).
Hauck et al fail to explicitly disclose monitoring for a dislodgement of the local reference from the internal reference location; and generating a signal indicating that the local reference has dislodged from the internal reference location.
However, Cho et al teach in the same medical field of endeavor, monitoring for a dislodgement of the local reference from the internal reference location (sense both electrical activity and mechanical activity to detect dislodgement - [0022];[0025]); and generating a signal indicating that the local reference has dislodged from the internal reference location (upon recognition of a change indicating a dislodgement or migration, an annunciating response is produced, response can be a warning - [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the local reference at a fixed reference location of Hauck et al with monitoring for a dislodgement and generating a signal indicating dislodgement of Cho et al as it would provide notification of movement or migration of the local reference which would cause inaccurate data for determining location information.
Regarding claim 2, Hauck et al disclose wherein the electrophysiology measurements are simultaneously taken using each of the first and second measurement electrodes (voltage acquired from physical reference, electrode 31 and roving electrode signal – [0044], voltage signal over time for both as seen in figure 4).
Regarding claim 5, Hauck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose providing guidance to a user to help re-position and secure the first measurement electrode to the internal reference location.
However, Cho et al teach in the same medical field of endeavor, providing guidance to a user to help re-position and secure the first measurement electrode to the internal reference location (upon recognition of a change indicating a dislodgement or migration, an annunciating response is produced to indicate to the patient that the patient should visit a physician – [0045], the guidance to “help reposition” is considered the alert to go to a physician to have the electrode repositioned, the claim does not define the guidance and does not define the extent to which is “help(s)” to re-position and secure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the secure reference electrode of Hauck et al with monitoring a dislodgement and providing guidance to re-position the reference electrode of Cho et al as it would ensure the reference electrode be maintained at the correct position.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck et al (2004/0254437) in view of Cho et al (2007/0255327) as applied to claim 3 above, and further in view of John (2006/0149337).
Regarding claim 3, Hauck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose determining a dislodged location of the local reference after is has dislodged from the internal reference location; and calculating an adjustment to compensate for a change in locations between the internal reference location and the dislodged location.
However, Cho et al teach in the same medical field of endeavor, determining a dislodged location of the local reference after is has dislodged from the internal reference location (sense both electrical activity and mechanical activity to detect dislodgement - [0022];[0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the local reference at a fixed reference location of Hauck et al with monitoring for a dislodgement of Cho et al as it would provide updating the electrodes to ensure accurate data acquisition and location detection.  
Hauck et al as modified by Cho et al fail to explicitly disclose calculating an adjustment to compensate for a change in locations between the internal reference location and the dislodged location.
However, John teaches in the same medical field of endeavor, calculating an adjustment to compensate for a change in locations between the internal reference location and the dislodged location (providing a system for virtually “repositioning” electrodes by changing the strength and other stimulation parameters in order to reshape the electrode field, advantageous in cases of electrode migration – [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dislodged electrode location of Cho et al with calculating an adjustment to compensate for a change in locations of John as it would provide virtual repositioning of the electrode without having to invasively change the physical location of the electrode.

Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793